Name: Commission Regulation (EC) NoÃ 974/2006 of 29 June 2006 amending Regulation (EC) NoÃ 877/2004 laying down detailed rules for the application of Council Regulation (EC) NoÃ 2200/96 as regards notification of the prices recorded on the markets for certain fresh fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  information and information processing;  Europe;  agricultural policy
 Date Published: nan

 30.6.2006 EN Official Journal of the European Union L 176/68 COMMISSION REGULATION (EC) No 974/2006 of 29 June 2006 amending Regulation (EC) No 877/2004 laying down detailed rules for the application of Council Regulation (EC) No 2200/96 as regards notification of the prices recorded on the markets for certain fresh fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), and in particular Article 28(2) thereof, Whereas: (1) The Annex to Commission Regulation (EC) No 877/2004 (2) sets out a list of representative markets on which a substantial part of the national output of a given product is marketed throughout the marketing year or during one of the periods into which the year is divided. (2) In Germany, there has been a shift of the representative market for carrots from Schleswig-Holstein to Nordrhein-Westfalen. (3) Regulation (EC) No 877/2004 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 In the Annex to Regulation (EC) No 877/2004, for the product Carrots the market Schleswig-Holstein (DE) is replaced by the market Nordrhein-Westfalen (DE). Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64). (2) OJ L 162, 30.4.2004, p. 54.